Exhibit number SHARES ***** COVENANT GROUP OF CHINA INC. Incorporated under the Laws of the State Of Nevada 100,000,000 SHARES COMMON STOCK US$.001 Par Value Per Share THIS CERTIFIES that is the owner of shares of COMMON STOCK of Covenant Group of China Inc., fully paid and non-assessable, transferable only on the books of the Corporation in person or by Attorney upon surrender of this Certificate properly endorsed. The Corporation will furnish without charge to each stockholder who so requests, a statement of the powers, designations, preferences and relative, participating, optional, or other special rights of each class of stock or series thereof and the qualifications, limitations or restrictions of such preferences and/or rights. IN WITNESS WHEREOF, the said Corporation has caused this Certificate to be signed by its duly authorized officers this day of , 20. SECRETARY PRESIDENT FOR VALUE RECEIVED, hereby sell, assign and transfer unto Please Insert Social Security or other Identifying Number of Assignee Shares represented by the within Certificate, and do hereby irrevocably constitute and appoint Attorney, to transfer the said Shares on the books of the within named Corporation with full power of substitution in the premises. Dated: , 20 In presence of
